       Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 1 of 7



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

PRISCILLA MARIE CERDA                          §
      Plaintiff,                               §
                                               §
V.                                             §         CIVIL ACTION NO. ___________
                                               §         JURY TRIAL DEMANDED
CITY OF PALMVIEW, PALMVIEW                     §
CHIEF OF POLICE GILBERT ZAMORA,                §
PALMVIEW MAYOR RICARDO                         §
VILLARREAL, PALMVIEW POLICE                    §
OFFICER JOHN DOE, CITY OF                      §
PEÑITAS, PEÑITAS CHIEF OF POLICE               §
ROEL BERMEA, PEÑITAS MAYOR                     §
RODRIGO LOPEZ                                  §
      Defendants.                              §


                          PLAINTIFF’S ORIGINAL COMPLAINT
                                 AND JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW Plaintiff, PRISCILLA MARIE CERDA, in the above styled cause and files
this Original Complaint and incorporates each and every allegation contained herein, against
Defendants, CITY OF PALMVIEW, PALMVIEW CHIEF OF POLICE GILBERT ZAMORA,
PALMVIEW MAYOR RICARDO VILLARREAL, PALMVIEW POLICE OFFICER JOHN
DOE, CITY OF PEÑITAS, PEÑITAS CHIEF OF POLICE ROEL BERMEA, and PEÑITAS
MAYOR RODRIGO LOPEZ, and for this cause of action respectfully states to the Court the
following:


                                               I.
                                           PARTIES
     1. Plaintiff, PRISCILLA MARIE CERDA, is an individual who resides in the State of Texas
        at 108 W. 1st Street, La Joya, Texas 78560.
     2. Defendant, CITY OF PALMVIEW, is a governmental unit of the State of Texas and
        pursuant to Tex. Civ. Prac. & Rem. Code § Sec. 17.024 (b) it may be served through the

                                                1
  Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 2 of 7



   mayor: Mayor Ricardo Villarreal, 400 W. Veterans Blvd., Palmview, TX 78572.
3. Defendant, PALMVIEW CHIEF OF POLICE GILBERT ZAMORA, is the municipal
   departmental head of the Palmview Police Department and pursuant to Tex. Civ. Prac. &
   Rem. Code § Sec. 17.024 (b) he may be served through the mayor: Mayor Ricardo
   Villarreal, 400 W. Veterans Blvd., Palmview, TX 78572.
4. PALMVIEW MAYOR RICARDO VILLARREAL, is the official municipal leader of
   Palmview City Council and pursuant to Tex. Civ. Prac. & Rem. Code § Sec. 17.024 (b) he
   may be served directly: Mayor Ricardo Villarreal, 400 W. Veterans Blvd., Palmview, TX
   78572.
5. PALMVIEW POLICE OFFICER JOHN DOE, is the police officer who was on duty and
   assigned to Plaintiff’s jail cell and pursuant to Tex. Civ. Prac. & Rem. Code § Sec. 17.024
   (b) he may be served through the mayor: Mayor Ricardo Villarreal, 400 W. Veterans Blvd.,
   Palmview, TX 78572.
6. Defendant, CITY OF PEÑITAS, is a governmental unit of the State of Texas and pursuant
   to Tex. Civ. Prac. & Rem. Code § Sec. 17.024 (b) it may be served through the mayor:
   Mayor Rodrigo Lopez, P.O. Box 204, Peñitas, TX 78576.
7. PEÑITAS CHIEF OF POLICE ROEL BERMEA, is the municipal departmental head of
   the Peñitas Police Department and pursuant to Tex. Civ. Prac. & Rem. Code § Sec. 17.024
   (b) he may be served through the mayor: Mayor Rodrigo Lopez, P.O. Box 204, Peñitas,
   TX 78576.
8. PEÑITAS MAYOR RODRIGO LOPEZ, is the official municipal leader of Peñitas City
   Council and pursuant to Tex. Civ. Prac. & Rem. Code § Sec. 17.024 (b) he may be served
   directly: Mayor Rodrigo Lopez, P.O. Box 204, Peñitas, TX 78576.


                                              II.
                            JURISDICTION AND VENUE
9. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331,
   which gives district courts jurisdiction over all civil actions arising under the Constitution,
   laws, and treaties of the United States.
10. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343, which gives
   (a) district courts original jurisdiction over any civil action authorized by law to be brought

                                              2
   Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 3 of 7



   by any person (3) to redress the deprivation, under color of any State Law, statute,
   ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the
   Constitution of the United States or by any Act of Congress providing for equal rights of
   citizens or of all persons within the jurisdiction of the United States; and (4) any civil action
   to recover damages or to secure equitable relief under any Act of Congress providing for
   the protection of the civil rights. Various actions and/or inactions by City of Palmview and
   City of Peñitas amount to action under the color of law and therefore jurisdiction and claim
   is asserted under this statute.
11. This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the Eighth Amendment
   to the United States Constitution, made applicable to Defendants through the Fourteenth
   Amendment to the United States Constitution.
12. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all Parties reside or
   resided in this district and the events giving rise to the claims occurred in this district.


                                                   III.
                                               FACTS
13. On or about July 23, 2018, Plaintiff PRISCILLA MARIE CERDA was raped while under
   the supervision and custody of PALMVIEW POLICE DEPARTMENT and PEÑITAS
   POLICE DEPARTMENT.
14. Plaintiff, PRISCILLA MARIE CERDA, had been arrested by PEÑITAS POLICE
   DEPARTMENT and taken into custody at PALMVIEW POLICE DEPARTMENT jail on
   or by the date and time of the heinous incident made the basis of this action.
15. Plaintiff was placed alone in a jail cell overnight.
16. Defendants, CITY OF PALMVIEW and CITY OF PEÑITAS, were responsible for
   supervising Plaintiff while she was in custody but failed to protect her from harm.
17. As a consequence, of Defendants’ CITY OF PALMVIEW and CITY OF PEÑITAS failure
   to protect Plaintiff, Plaintiff was raped by Defendants’ employee, causing serious bodily
   injuries and mental anguish to Plaintiff.
18. Plaintiff woke up naked after the attack and immediately sought help from Defendants.
19. Plaintiff reported the rape to PALMVIEW POLICE DEPARTMENT Officer David
   Gutierrez.

                                               3
  Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 4 of 7



20. Defendants initially responded by telling Plaintiff that if she was lying about anything she
   was going to prison for making a false accusation.
21. Eventually Plaintiff was taken to Doctors Hospital at Renaissance in McAllen, Texas where
   Sexual Assault Nurse Examiner (“SANE”) Rosa Aguirre conducted a sexual assault
   forensic exam (“rape kit”).
22. The rape kit confirmed Plaintiff was sexually assaulted while in Defendants’ sole custody.


                                            IV.
                                 CAUSES OF ACTION
                                         COUNT 1:
             CRUEL AND UNUSUAL PUNISHMENT – 8th Amendment
                          42 U.S.C. § 1983 – 14th Amendment
23. Plaintiff hereby incorporates the foregoing by reference.
24. Defendants, acting in concert with one another, acting under color of state law, deprived
   Cerda of her rights, privileges and immunities secured by the U.S. Constitution and the
   laws of the United States, in violation of 42 U.S.C. § 1983, by committing acts in violation
   of the Fourteenth Amendment protections against deprivation of certain substantive rights,
   i.e. Cerda’s right of freedom from cruel and unusual punishment as granted under the
   Eighth Amendment.
25. Plaintiff brings a claim against each defendant, pursuant to 42 U.S.C. § 1983 and for
   punitive damages.
26. At all material times, defendants were acting under color of state law as departments of the
   cities of Palmview and Peñitas, Texas. Defendants’ employees were working at the jail,
   and were acting in the course and scope of their duties as police department employees at
   the time of their wrongful actions.
27. Defendants violated Plaintiff’s right to be free from cruel and unusual punishment by
   allowing Defendant’s employee to rape Plaintiff while she was being detained in
   Defendants’ custody.
28. Defendants caused and/or allowed Plaintiff to be raped in violation of the protections from
   cruel and unusual punishment provided for the in Eighth Amendment to the U.S.
   Constitution and made applicable to the States under the Fourteenth Amendment.

                                             4
  Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 5 of 7



29. Defendant’s conduct violated Plaintiff’s clearly established constitutional right to be free
   from cruel and unusual punishment.
30. In addition, in response to Plaintiff filing a police report, Defendants’ employee retaliated
   by stating that if Plaintiff was lying about anything she would go to prison for making a
   false accusation.
31. Defendants’ actions were not within the scope of their authority, they were not performing
   discretionary duties and/or they did not act in good faith and therefore are not entitled to
   immunity.
32. Defendants are also liable under 42 U.S.C. § 1983 for failing to supervise and train its
   employees, and for overlooking misconduct.
33. Defendants failed to conduct an internal investigation, thereby sanctioning the predatory
   employee’s actions, which amounted to a departmental policy of overlooking
   constitutional violations.
34. Defendants’ failure to supervise and train its employees, and Defendants’ willful blindness
   towards the constitutional violations of its employees, constitute gross negligence and/or
   deliberate and conscious indifference to people’s rights including the right to be free from
   cruel and unusual punishment and the rights conveyed to Plaintiff as applied through 42
   U.S.C. Sections 1983 and 1988.
35. Additionally, municipalities may be held liable under 42 U.S.C. § 1983 for constitutional
   torts that are committed pursuant to a policy, procedure, practice, or custom of the
   municipality.
36. Even if Defendants’ practice of overlooking constitutional torts was not authorized by an
   officially adopted policy, the practice may be so common and well-settled that it fairly
   represents official policy. See Bd. Of County Comm’rs of Bryan County v. Brown, 520 U.S.
   397, 404 (1997).
37. By Defendant employee sexually assaulting Plaintiff and Defendants’ failure to thoroughly
   investigate her rape, Defendants acted with malice and/or gross negligence, thereby
   entitling Plaintiff to punitive damages.
38. As a result of this conduct, Plaintiff’s suffered damages hereby demanded.


                                              COUNT 2:

                                               5
  Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 6 of 7



      42 U.S.C. § 1983 – Ratliff v. City of Hous., No. H-02-3809, 2005 U.S. Dist. LEXIS
     39410 (S.D. Tex. 2005); Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018
                                               (1978)
39. Plaintiff asserts that local government liability under 42 U.S.C. § 1983 is established via
   Monell. See Ratliff v. City of Hous., No. H-02-3809, 2005 U.S. Dist. LEXIS 39410 (S.D.
   Tex. 2005) citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018 (1978).
40. The local government is liable because it does not have a grievance procedure, which is an
   illegal custom or practice within the government.
41. Plaintiff further asserts liability of the local government because of a custom or policy of
   inadequate training or supervision, or hiring of its employees.


                                             V.
                                  ATTORNEY’S FEES
42. Plaintiff requests award of her reasonable and necessary attorney’s fees for this action. See,
   e.g., 42 U.S.C. §§ 1983 & 1988.


                                             VI.
                                       IMMUNITY
43. Defendants are not entitled to qualified or sovereign immunity, because Defendants’
   actions clearly violate an established constitutional right and Defendants’ conduct was
   objectively unreasonable in light of clearly established law at the time of the incident.


                                            VII.
                                     JURY DEMAND
44. Plaintiff asserts her rights under the Seventh Amendment to the U.S. Constitution and
   demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all
   issues.


                                            VIII.
                                 RELIEF REQUESTED
45. For the foregoing reasons, Plaintiff respectfully requests that the Court enter judgment

                                              6
Case 7:19-cv-00396 Document 1 Filed on 11/27/19 in TXSD Page 7 of 7



against Defendants consistent with the relief requested herein, and for any and all relief
Plaintiff may show she is entitled including actual damages, compensatory damages,
nominal damages, punitive damages, court and litigation costs, expert fees, attorney’s fees,
and statutory interest.
                 Dated this 27th day of November, 2019.
                                              Respectfully submitted,

                                              RUSHING LEGAL, PLLC



                                              By: _______________________
                                              S. GREG RUSHING
                                              Texas Bar No. 24083772
                                              SD TX Bar No. 1250618
                                              9610 Long Point Rd. #300
                                              Houston, TX 77055
                                              Telephone: (713) 574-5969
                                              Facsimile: (888) 441-5188
                                              E-mail: greg@therushinglawfirm.net

                                              ATTORNEY FOR PLAINTIFF
                                              PRISCILLA MARIE CERDA




                                         7
